        Case 3:17-cv-00101-RDM Document 543-1 Filed 10/09/20 Page 1 of 7



                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
Consumer Financial Protection Bureau,

             Plaintiff,                           Case No. 3:17-CV-00101-RDM
                                                  (Hon. Robert D. Mariani)
             v.

Navient Corporation, et al.,                      Electronically Filed

             Defendants.

                                [PROPOSED] ORDER

      IT IS HEREBY ORDERED as follows:

      1.     Beginning on the date that this Order is entered, any document filed with

the Court that constitutes a judicial record 1 and that cites to, references, reveals, or

discloses any “Protected Material” (as that term is used in the Protective Order

entered in this case (Doc. 66-1)), including any brief, motion, or any other pleading

that cites to, references, reveals, or discloses “Protected Material” under the

Protective Order, and any exhibits to any such filings, should initially be filed

completely under seal, regardless of who the filing party is and/or who designated the

material as “Confidential.” Thus, for example, if a party’s brief cites to, references,

reveals, or discloses both documents designated as “Confidential” and documents not

designated as “Confidential,” the entirety of the brief and any exhibits to the brief


1
  See In re Avandia Mktg., Sales Practices & Prod. Liab. Litig., 924 F.3d 662, 672-73
(3d Cir. 2019). This Order does not apply to discovery motions and documents filed
in support of discovery motions. See Leucadia, Inc. v. Applied Extrusion Techs., Inc.,
998 F.2d 157, 165 (3d Cir. 1993).
        Case 3:17-cv-00101-RDM Document 543-1 Filed 10/09/20 Page 2 of 7


must initially be filed completely under seal, regardless of who designated the

material as “Confidential.”

      2.     After the filing of any document under seal pursuant to paragraph 1, the

parties must comply with the following provisions:

      (a)    Filing Party’s Identification of Information Sought to be Shielded from

Public View: After filing any document under seal pursuant to paragraph 1, the filing

party must, within three business days of the filing of the document, serve on the non-

filing party or parties a proposed redacted version of the document or inform the non-

filing party or parties via email that it believes the entire document should be shielded

from public view. Any information that the filing party claims should be redacted

based on governing case law concerning the public right of access to judicial records,

shall be marked in yellow highlighting, with the text to be redacted visible through

the highlighting. Service of the document containing the proposed redactions shall

occur by email; however, where the files are too large to transmit by email, service

can occur instead through an FTP site. If the filing party does not believe any

redactions are necessary, it can so indicate via email, without having to transmit the

document.

      (b)    Non-filing Party’s Identification of Information Sought to be Shielded

from Public View: If a non-filing party seeks to include additional redactions of

information to shield such information from public view, based on governing case

law concerning the public right of access to judicial records, the non-filing party must
        Case 3:17-cv-00101-RDM Document 543-1 Filed 10/09/20 Page 3 of 7


incorporate its additional proposed redactions on the version of the document

received from the filing party and serve the resulting version of the document on the

filing party within six business days of the filing of the document. If the filing party

has indicated that it does not believe any redactions are necessary, the non-filing

party must indicate any redactions it proposes in the version of the document that was

initially served on the non-filing party, and it must serve the document containing its

proposed redactions on the filing party within six business days of the filing of the

document. Any redactions proposed by the non-filing party should be in green

highlighting, with the text to be redacted visible through the highlighting. Service of

the version of the document containing the non-filing party’s proposed redactions

shall occur by email; however, where the files are too large to transmit by email,

service can occur instead through an FTP site. If the non-filing party does not believe

any redactions are necessary, it can so indicate via email without having to transmit

the document. If the non-filing party believes the entire document should be shielded

from public view, it can so indicate via email without having to transmit the

document, but must send the email within six business days of the filing of the

document.

      (c) Notification to Third Parties: If a document filed under seal pursuant to

paragraph 1 cites to, references, reveals, or discloses any material designated as

“Confidential” by a third party, and that was procured from that third party in

response to a subpoena in this litigation, the filing party must ensure that the third
        Case 3:17-cv-00101-RDM Document 543-1 Filed 10/09/20 Page 4 of 7


party is notified of its rights under this order, which includes at a minimum that the

third party receives the document or portion of thereof containing the material that

the third party designated as “Confidential” as well as a copy of this order by email

within three business days of the filing of the document. If the third party has any

redactions it would like to make or believes the entire document should be shielded

from public view, based on governing case law concerning the public right of access

to judicial records, it must inform the filing party of its proposed redactions or its

position that the entire document should be shielded from public view, within six

business days of the filing of the document.

      (d) Public Version: Unless any party has indicated that it believes the entire

document should be shielded from public view or all parties have indicated that they

do not believe any redactions are necessary, within nine business days of the filing of

the document, the filing party must file publicly via ECF a redacted version of the

document clearly marked “Redacted Version” in the upper right-hand corner of the

first page. This publicly redacted version shall include all of the redactions proposed

by any party or third party, with the redactions implemented in black so that the

underlying text will not be visible to the public. If all parties (including any third

party) have indicated that they do not believe any redactions are necessary, within

nine business days of the filing of the document, the filing party must file publicly via

ECF an unredacted version of the document. If any party (including any third party)

has indicated that it believes an entire document should be shielded from public view,
        Case 3:17-cv-00101-RDM Document 543-1 Filed 10/09/20 Page 5 of 7


the filing party shall file via ECF a notice to that effect within nine business days of

the filing of the document.

      3.     Within ten business days of expiration of the ECF filing period described

in paragraph 2(d) above, each party or third party that seeks to shield any document

or portion of any document from public view must file a brief demonstrating why the

presumption in favor of public access should be overcome. Such brief must explain,

individually for each portion of the brief, motion, or other pleading for which

redactions have been proposed, as well as individually for each exhibit for which

redactions have been proposed, why the presumption in favor of public access should

be overcome. Any party opposing the request to shield any document or portion of

any document from public view then has ten business days after the filing of this brief

to file a response brief. There shall be no replies. Such briefs may be filed under seal

and need not comply with the provisions of paragraph 2. The party seeking to

overcome the presumption of public access bears the burden of showing that the

interest in secrecy outweighs the presumption. If the Court rules that the presumption

in favor of public access has not been overcome for any document or portion thereof

that a party sought to be shielded from public view, a new public version of the

document that is consistent with the Court’s ruling should be filed by the original

filing party within five business days of the Court’s ruling.

      4.     To the extent audio or video files constitute “Protected Material” under

the Protective Order, they may be maintained under seal, without the need for filing a
        Case 3:17-cv-00101-RDM Document 543-1 Filed 10/09/20 Page 6 of 7


public version of the audio or video files. However, a party may elect to file under

seal a transcribed version of an audio or video file, in which case the provisions in

paragraph 2-3 above are applicable.

       5.      The provisions in paragraphs 2-3 above do not apply to Excel documents

filed in native format. To the extent Excel documents filed in native format constitute

“Protected Material” under the Protective Order, they may be maintained under seal,

without the need to file a public version of the natively-filed Excel documents.

       6.      With respect to any borrowers whose information appears in Protected

Material, the names, email and mail addresses, phone numbers, social security

numbers, dates of birth, and financial account numbers of the borrowers must be

redacted, even if the borrower has not designated such information as “Confidential,”

unless the borrower provides written consent to the public filing of such information

and such filing conforms with the requirements of Federal Rule of Civil Procedure

5.2.

       7.      The provisions in paragraphs 2-6 above shall also apply to any

documents filed on or after May 19, 2020 and before the date on which this Order is

entered, except that for any such documents, the time periods set forth in paragraph 2

shall begin on the date that this Order is entered, rather than the filing date of the

document, and shall be enlarged as follows:

            • In paragraph 2(a), the three-business-days period shall be enlarged to

               five business days.
          Case 3:17-cv-00101-RDM Document 543-1 Filed 10/09/20 Page 7 of 7



           • In paragraph 2(b) the six-business-days period shall be enlarged to ten

              business days.

           • In paragraph 2(c), the three-business-days period shall be enlarged to

              five business days and the six-business-days period shall be enlarged to

              ten business days.

           • In paragraph 2(d), the nine-business-days period shall be enlarged to

              seventeen business days.

      8.      To the extent there is any conflict between a provision of this Order, and

a provision of the previously-entered Protective Order (Doc. 66-1), this Order shall

govern.



Dated: _____________, 2020               _________________________________
                                         HONORABLE ROBERT D. MARIANI
                                         UNITED STATES DISTRICT JUDGE
